UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

 UNITED STATES OF AMERICA

                    - against -                                       Docket No. 19-CR-576 (BMC)

 GENARO GARCIA LUNA,                                                  STIPULATION

                                   Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

The parties, by and through counsel, hereby stipulate that:

                  1.        The defendant waives his right to appear at the detention hearing.

                  2.        Following the hearing, if the Magistrate Judge determines that the

defendant should be released, the defendant will be released directly from MDC Brooklyn,

rather than being brought to the federal courthouse for release.

                  3.        The defendant will comply with all conditions ordered by the

Magistrate Judge in the bond attached to this stipulation. Violating any of the conditions of

release may result in the immediate issuance of an arrest warrant, a revocation of release, an

order of detention, the forfeiture of the bond and a prosecution for contempt of court, and

could result in imprisonment, a fine, or both.

                  4.        If the Magistrate Judge determines that the defendant should be

released, the defendant and any suretors do not object to the Magistrate Judge signing the

physical bond on their behalf, and the defendant and any suretors will confirm this

telephonically prior to the defendant’s release. If the defendant is not permitted the use of a

telephone to provide such confirmation prior to his release, the defendant will do so in a
telephone conference to be set by the Magistrate Judge as soon as practicable following his

release.

              5.     When the Magistrate Judge sets a conference by telephone, the

defendant, his counsel, the Assistant U.S. Attorney will appear by telephone as directed.

SO STIPULATED

Dated:        Brooklyn, New York
              March , 2020


                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

___________________________                By:      /s/
César de Castro, Esq.                             Michael P. Robotti
Counsel to Genaro Garcia Luna                     Ryan Harris
                                                  Erin Reid
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000



SO ORDERED:                  _________________
                      _____________________________________
                      U.S. Magistrate       Ramon E. Reyes
                             gistrate Judge Ram




                                              2
